Name: Council Regulation (EC) No 1211/2003 of 7 July 2003 amending Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  technology and technical regulations;  international trade
 Date Published: nan

 Avis juridique important|32003R1211Council Regulation (EC) No 1211/2003 of 7 July 2003 amending Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country Official Journal L 169 , 08/07/2003 P. 0024 - 0024Council Regulation (EC) No 1211/2003of 7 July 2003amending Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that countryTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Common Position 2003/297/CFSP of 28 April 2003 on Burma/Myanmar(1) and Council Decision 2003/461/CFSP of 20 June 2003 implementing Common Position 2003/297/CFSP(2) on Burma/Myanmar,Having regard to the proposal from the Commission,Whereas:(1) The Council has expressed its grave concern over the deteriorating overall situation in Burma/Myanmar, in particular the arrest of Aung San Suu Kyi and other members of the National League for Democracy and the closure of NLD offices.(2) In view of this, Decision 2003/461/CFSP provides, inter alia, for enforcement of the ban on technical training or assistance related to arms and related material.(3) This ban on technical advice, assistance or training related to arms and related material falls under the scope of the Treaty. Therefore, with a view to avoiding distortion of competition, Community legislation is necessary as far as the territory of the Community is concerned. For the purposes of this Regulation, such territory is deemed to encompass all the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) This ban should therefore be added to the measures imposed by Regulation (EC) No 1081/2000(3),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1081/2000 is hereby amended as follows:1. the following Article shall be inserted:"Article 1a1. Without prejudice to the powers of the Member States in the exercise of their public authority, providing Burma/Myanmar with technical training or assistance related to the supply, manufacture, maintenance or use of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, shall be prohibited.2. Paragraph 1 shall not apply to technical assistance or training related to non-lethal military equipment intended solely for humanitarian or protective use.";2. Article 5 shall be replaced by the following:"Article 5The participation, knowingly and intentionally, in related activities, the object or effect of which is, directly or indirectly, to promote the transactions or activities referred to in Articles 1 and 1a or to circumvent the provisions of this Regulation, shall be prohibited."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 106, 29.4.2003, p. 36.(2) OJ L 154, 21.6.2003, p. 116.(3) OJ L 122, 24.5.2000, p. 29. Regulation as last amended by Commission Regulation (EC) No 744/2003 (OJ L 106, 29.4.2003, p. 20).